DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation "wherein the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes the Applicant meant “the speaker assembly of claim 41, wherein the step.” Appropriate correction required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 25, 26, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (US 2018/0152790) herein Dong.

Regarding claim 1, Dong discloses a speaker (speaker of Figs. 2-4), comprising a housing and a kernel (housing 23, 24 and kernel 3, Figs. 2-4), wherein: the housing comprises a side frame, an upper cover plate, and a lower cover plate disposed opposite to the upper cover plate (side frame, upper cover plate and lower cover plate denoted by 23, 24, Figs. 2-4); a spacer is disposed in the housing, the kernel is disposed between the upper cover plate and the spacer (spacer 11,12 disposed in the housing, the kernel 3 disposed between the upper cover plate 23 and the spacer 11,12, Figs. 3, 4), and the kernel and the spacer are disposed in a stacked manner along a thickness direction of the kernel (kernel 3 and spacer 11,12 are disposed in a stacked manner along a thickness direction of the kernel 3, Figs. 3, 4); the kernel, the spacer, and side walls of the side frame form a front cavity, and a sound hole in communication with the front cavity is disposed on a side wall of the side frame (kernel 3, spacer 11,12 and side walls of side frame form a front cavity 22 and a sound hole in communication with the front cavity 22 is disposed on a side wall of the side frame, Figs. 3, 4); the upper cover plate, side walls of the kernel, and the side walls of the side frame form a first rear cavity (the upper cover plate, side walls of the kernel and side walls of the side frame form a first rear cavity 21, Figs. 3, 4); the lower cover plate, the side walls of the side frame, and the spacer form a second rear cavity (lower cover plate, side walls of side frame and spacer 11,12 form a second rear cavity, Figs. 3, 4), and the first rear cavity is in communication with the second rear cavity through a hole (first rear cavity 21 is in communication with the second rear cavity through a hole/channel, Figs. 2-4); and the first rear cavity, the front cavity, the front cavity and the second rear cavity are disposed in a stacked manner along the thickness direction of the kernel (first rear cavity + the front cavity, the front cavity + the second rear cavity are disposed in a stacked manner along the thickness direction of the kernel 3, Figs. 2-4).  
  
Regarding claim 25, Dong discloses wherein the first rear cavity is configured to encircle the kernel (first rear cavity 21 encircles the kernel 3, Figs. 2-4).  

Regarding claim 26, Dong discloses wherein the first rear cavity forms a U shape or a circular shape (first rear cavity 21 forms a U shape as it encircles the kernel 3 and stops at front cavity 22, Figs. 2-4).  

Regarding claim 28, Dong discloses wherein the spacer is a heat-conducting spacer (spacer has a heat-conduction section 11, [0028]).2 Application No. 17 256,370 Preliminary Amendment  

Regarding claim 29, Dong discloses wherein the side frame, the upper cover plate, and the lower cover plate form a uni-body structure (side frame, upper cover plate and lower cover plate forms a uni-body modular structure, Figs. 2-4).  

Allowable Subject Matter
Claims 27 and 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 34-41 and 43 are allowed. 
The following is an examiner's statement of reasons for allowance: prior arts of record teach various speaker assemblies with various arrangements such as Dong et al. (US 2018/0152790), Park et al. (US 2018/0139389), Kim et al. (US 2016/0127834), Shao et al. (US 2016/0295316), and Chu (US 2015/0023544). Nevertheless the prior arts of record fail to teach “the housing having a first, second, and third dimensions with the first and second dimensions being greater than the third dimension; and a spacer disposed under the kernel along the third dimension of the housing and between the housing and the kernel, wherein the kernel, the housing, and the spacer form a front cavity in communication with the second hole of the housing and configured to direct the sound waves to the second hole, wherein the kernel and the housing form a rear cavity around the kernel and configured to direct the sound waves from the kernel to the front cavity, and wherein the front cavity and the rear cavity are arranged in a stacked manner along the third dimension of the housing,” as required by claim 34 and “a 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651